Citation Nr: 1032115	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  08-33 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a disability manifest by 
aching joints and fever, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from August 1987 to April 1996. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2007 rating decision of the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Veteran's March 2008 notice of disagreement (NOD) included 
the issue of a skin rash denied by the July 2007 rating decision.  
Entitlement to service connection for this disability was 
established in a January 2009 RO rating decision, effective June 
18, 2007.  This is considered a full grant of the benefit sought 
on appeal, and this issue is no longer in appellate status.


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2.  The Veteran has complained of chronic joint pain and 
recurrent fever since his time of active duty in the Persian Gulf 
and the objective evidence establishes that it is as likely as 
not that these manifestations are due to an undiagnosed illness 
related to the Veteran's Persian Gulf service.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the Veteran's favor, 
the criteria for service connection for a disorder manifest by 
joint pain and fever, to include service connection as due to 
undiagnosed illness or other qualifying chronic disability have 
been met.  38 U.S.C.A. §§1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.317 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Preliminarily, it is noted that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), became law in November 2000, and was thereafter codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  To 
implement the provisions of the VCAA, VA promulgated regulations 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2009).  The VCAA has also been the subject of various 
holdings of Federal courts.

The duty to notify has been substantially complied with in this 
case.  As the Board herein grants the claim, the need to discuss 
VA's efforts to comply with the VCAA, its implementing 
regulations, and the interpretive jurisprudence is obviated.

Discussion

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although there is an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, all the evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence where 
appropriate, and the analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claim.

The Veteran is claiming entitlement to service connection for an 
undiagnosed illness manifest by joint pain and recurrent fevers.

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).

The Persian Gulf War Veterans' Benefits Act authorizes VA to 
compensate any Persian Gulf War Veteran suffering from a chronic 
disability resulting from an undiagnosed illness or combination 
of undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more within 
a specified presumption period following service in the Southwest 
Asia theater of operations during the Persian Gulf War.  This 
statute expands the definition of "qualifying chronic disability" 
(for service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, but 
also any diagnosed illness that the Secretary determines in 
regulations warrants a presumption of service connection under 38 
U.S.C.A. § 1117(d).

The term "Persian Gulf Veteran" means a Veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d)(1).  A "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): an undiagnosed illness; a 
medically unexplained chronic multisymptom illness that is 
defined by a cluster of signs or symptoms; and any diagnosed 
illness that the Secretary determines (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome).  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  Signs or symptoms 
which may be manifestations of an undiagnosed illness or 
medically unexplained chronic multisymptom illness include, but 
are not limited to, fatigue, unexplained rashes or other 
dermatological signs or symptoms, headaches, muscle pain, joint 
pain, neurological signs and symptoms, neuropsychological signs 
or symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight loss, 
or menstrual disorders.  38 C.F.R. § 3.317(b).

There must be objective indications of chronic disability, and 
this includes "signs" in the medical sense of objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  A disability is considered chronic if it 
has existed for six months or more, even if exhibiting 
intermittent episodes of improvement and worsening throughout 
that six-month period.  38 C.F.R. § 3.317(a)(4). 

In the present case, the Veteran contends that every two to four 
months he experiences recurrent episodes of joint pain and fever 
that last between four and seven days, and these symptoms 
developed during his period of active service.  The Veteran 
claims that these symptoms are related to an undiagnosed illness 
related to his service in the Gulf.  

The Board notes the Veteran's service treatment records show 
complaints of fever and joint paint beginning in 1994.  The 
records show numerous complaints and episodes of treatment from 
1994 onward.  The Veteran listed on his report of medical history 
for separation that he experienced chronic painful joints.  

After service, a February 2008 private treatment record notes the 
Veteran's reports of recurring flu-like symptoms including 
chills, fever, myalgias of the lumbar area progressing to the 
whole body, polyarthralgias, and dyspnea.  These episodes of flu-
like symptoms reportedly occurred every two to four months.  Upon 
examination, the Veteran complained of chills.  Objectively, no 
temperature elevation was noted.  A rash was apparent on his back 
and abdomen.  The overall assessment stated flu-like symptoms, 
which were noted to be idiopathic.  

In a February 2008 VA treatment note, the Veteran reported 
experiencing an unexplained fever, chills, or night sweats, 
sudden sharp stabbing pains at random, and shortness of breath 
with these symptoms.  The Veteran was evaluated and no 
abnormalities were noted.  He was referred to the infectious 
disease specialist for evaluation of the joint flare-ups.  

At a June 2008 VA Gulf War examination, the Veteran was without 
any signs or symptoms of his undiagnosed episodic illness.  The 
examiner stated that he could find no objective evidence of the 
Veteran's illness.  Furthermore, he stated that the Veteran was 
asymptomatic for joint pain, fever, or rash and no diagnosis 
could be formulated at that time.  

November 2008 VA treatment records note that the Veteran came 
into clinic for an episode of his undiagnosed illness.  He 
reported experiencing a fever the previous night which broke 
after a sweating episode, and experiencing joint aching.  
Laboratory reports reported later that the Veteran had elevated 
C-reactive protein (CRP) with all other results being normal.  

Analysis

As stated above, 38 C.F.R. § 3.317 is meant to allow for the 
award of disability benefits for illnesses which by history, 
physical examination and laboratory tests cannot be attributed to 
any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  
Additionally, only qualifying chronic disabilities may be 
considered under this regulation, such chronic disabilities are 
defined by a cluster of signs or symptoms to include joint pain.  
The Board notes that the Veteran has complained of joint pain, 
fever, and other symptoms since his time of service.  The 
February 2008 treatment record as noted above found the symptoms 
to be idiopathic.  The Board further notes that a February 2008 
lay statement written by the Veteran's companion from December 
1997 to January 2004 attested to the fact that the Veteran became 
sick every two to five months with body aches, chills, a rash, 
and a fever that would last from four days to a week.  The Board 
acknowledges that lay persons are competent to report objective 
signs of illness.  Gutierrez v. Principi, 19 Vet. App. at 8-9.

After a review of the evidentiary record, the Board finds that 
there is evidence both for and against a finding that the 
Veteran's chronic symptoms of joint pain and fever are 
attributable to his Gulf War Service.  On the one hand there is 
no medical opinion attributing the Veteran's symptoms to his 
service in the Gulf.  The Gulf War examination was unable to 
offer an opinion or a diagnosis of any sort due to the Veteran's 
lack of objective symptoms at that time.  However, there are 
service treatment records that note the Veteran's complaints of 
these symptoms following his return from the Persian Gulf and 
continuing to his discharge from service.  There is a lay 
statement from the Veteran's companion stating that she witnessed 
his experiences with these chronic symptoms.  Additionally, the 
Veteran contends that he has experienced these symptoms since his 
time of service.  The Veteran is certainly competent to describe 
the symptoms of joint pain and fever and such symptoms are 
consistent with the symptoms reported and observed during his 
time of service.  See, e.g., Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).  Moreover, his statements are deemed to be 
highly credible here and they are entirely consistent with his 
history of complaints raised while on active duty.

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one that exists because an approximate balance of positive and 
negative evidence which does satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Thus, the Board finds that, considering the service treatment 
records, the Veteran's contentions, and the lay testimony of his 
former companion, the Veteran has established a chronic 
disability defined by a specific cluster of symptoms consistent 
with those he experienced in service after his service in the 
Persian Gulf.  Resolving the benefit of the doubt in the 
Veteran's favor, and without ascribing error to the action of the 
RO, the Board finds that the criteria for service connection for 
a joint disorder as manifest by painful joints have been met.  38 
U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for a joint disorder is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


